Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 03/29/2021.
Priority
This application, Pub. No. US 2020/0166516 A1, published 05/28/2020, is a National Stage of International Patent Application No. PCT/EP2017/056059, filed 03/15/2017, Pub. No. WO 2017/157980 (A1), published 09/21/2017, which claims foreign priority to application EP 16160488.9, filed 03/15/2016. 
Status of Claims
Claims 1-32 are currently pending.  Claims 1-29 have been subject to restriction/election requirement mailed 08/10/2020.  Claims 1, 5, 10, 13 and 18 have been amended, and Claims 30-32 have been added, as set forth in Applicant’s amendment filed 03/29/2021.  Claims 11 and 19-29 are withdrawn from consideration.  Claims 1-10, 12-18 and 30-32 are examined.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The objection to Claim 10 is withdrawn in view of Applicant’s amendment of the claim. 
II.	The rejection of Claims 5-7, 13 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for reciting a broad range or limitation together with a narrow range or limitation that falls within the broad range or 

III.	The rejection of Claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for reciting limitation “means for liberating ligand and sample from the MIPs” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is withdrawn in view of Applicant’s statement that the corresponding structure(s), which are set forth in the written description of the specification as means of detention, perform the claimed function of “liberating ligand and sample from the MIPs”:

    PNG
    media_image1.png
    192
    1189
    media_image1.png
    Greyscale

Response filed 03/29/2021, page 10; Emphasis added.



    PNG
    media_image2.png
    312
    1253
    media_image2.png
    Greyscale

Specification, page 11; Emphasis added.


IV.	The rejection of Claims 1, 4, 8 and 12-17 under 35 U.S.C. 102(a)(1) as anticipated by Levi et al., WO 2009/083975, published 07/09/2009, is withdrawn in view of Applicant’s amendment of the claims.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-9, 12-18 and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“genus-species”).  
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image3.png
    89
    1111
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    349
    1185
    media_image4.png
    Greyscale



MPEP § 2163 states that to satisfy the written description requirement, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed:
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In reGosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”  Emphasis added.


MPEP § 2163 further states that, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.  Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  For a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.


Applicant’s attention is drawn to the recent court decision.  In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted:
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  Emphasis added.

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  Emphasis added.

An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.
Notably, the court applies the same standard with regard to the written description requirement for claims directed to both a composition of matter and a method.  See University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  


In University of Rochester, the "claimed method depend[ ed] upon finding a compound that selectively inhibits PGHS-2 activity.  Without such a compound, it is impossible to practice the claimed method of treatment." Id. (citation omitted).  Similarly here, the claimed methods cannot be practiced without MIPs capable of specific binding an analyte. 
MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below.
(1) Scope of the invention/Actual reduction to practice/Partial structure/disclosure of drawings:
The instant Claims 1-9, 12-18 and 30-32 cover methods for detecting analytes by means of molecular imprinted polymers (MIPs) that specifically bind the analytes.  According to the instant specification (see pp. 8-10), non-limiting examples of analytes 
and sample environments are:

    PNG
    media_image5.png
    215
    1196
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    258
    1201
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    705
    1238
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    162
    918
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    65
    944
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    232
    938
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    617
    1233
    media_image11.png
    Greyscale



As such, the methods covered by Claims 1-9, 12-18 and 30-32 encompass detecting of an enormous genus of structurally diverse analytes that require the use of an essentially unlimited genus of MIPs.
However, the instant disclosure is limited to the use of the only species of Phe-binding MIPs with Kd = 21 nM and EC50 = 50 nM:

    PNG
    media_image12.png
    306
    1256
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    300
    1236
    media_image13.png
    Greyscale

See pp. 14-15; Emphasis added.


(2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high.  In particular, methods for making and/or using MIPs were well known in the art at the time of the invention.  At the same time, binding ability of MIPs is unique and unpredictable, because, for example, as stated in Applicant’s Reply to International Search Opinion for PCT/EP2017/056059 dated 03/12/2018, although the Kd of binding between MIPs and L-Phe was found to be as low as 21 nM, generally MIPs exhibit Kd values in the µM range:

    PNG
    media_image14.png
    341
    695
    media_image14.png
    Greyscale

Emphasis added.


(3) Physical and/or chemical properties and (4) Functional characteristics:
As above, the specification is limited to the use of the only species of Phe-binding MIPs with Kd = 21 nM and EC50 = 50 nM.  Neither physical and/or chemical properties of these MIPs nor their structure-functional characterization are provided.  This single structurally uncharacterized example of MIPs clearly fails to constitute a representative number of species within the claimed essentially unlimited genus of MIPs that specifically bind an enormous genus of structurally diverse analytes.  In addition, the specification fails to describe structural features common to members of the genus that would allow a skilled artisan to distinguish MIPs encompassed by the claim language from other MIPs to enable the claimed method.  Finally, the specification fails to disclose any correlation between the structure and function of the MIPs encompassed by the claim language.  
Therefore, the specification fails to describe the MIPs required to practice the claimed method in a manner that reasonably conveys to those skilled in the art that Applicant was in possession of the claimed method as of the filing date of the instant application.
Therefore, Claims 1-9, 12-18 and 30-32 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.

Claims 1-10, 12-18 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
The term "all MIPs in the composition exhibit specific binding for the analyte" in Claim 1 is a relative term which renders the claim indefinite.  The specification does not provide a standard for ascertaining the requisite degree in view of the conflicting definition that "the MIPs in the composition used all are ones the specifically bind the analyte” means “the MIP composition is substantially free from MIPs that are not capable of specific binding to the analyte”:

    PNG
    media_image15.png
    219
    1231
    media_image15.png
    Greyscale

See p. 14; Emphasis added.


The term "all MIPs in the composition exhibit specific binding for the analyte" is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Notably, MIPs exhibiting specific binding for an analyte are well known in the art, as taught, for example, by Levi et al., WO 2009/083975, published 07/09/2009 (IDS submitted 11/09/2018).  Applicant is reminded that, according to MPEP 2173.05(g), a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”:
“Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black “in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior”). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).”  Emphasis added.


Claims 2-10, 12-18 and 30-32 are rejected as being dependent upon the rejected 
Claim 1 and fail to cure the indefiniteness of Claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 12-17 and 31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Urraca et al., “Molecularly Imprinted Polymers as Antibody Mimics in Automated On-Line Fluorescent Competitive Assays,” Anal. Chem., 2007, vol. 79, No. 13, pp. 4915–4923.
This rejection is necessitated by Applicant's amendment.
Urraca et al., throughout the publication, and, for example, in Abstract teach that:
“An automated molecularly imprinted sorbent based assay (MIA) for the rapid and sensitive analysis of penicillin-type β-lactam antibiotics (BLAs) has been developed and optimized. The polymers were prepared using penicillin G procaine salt as template (PENGp) and a stoichiometric quantity of a urea-based functional monomer to target the single oxyanionic species in the template molecule. Highly fluorescent competitors (emission quantum yields of 0.4−0.95), molecularly engineered to contain pyrene labels while keeping intact the 6-aminopenicillanic acid moiety for efficient recognition by the cross-linked polymers, have been tested as analyte analogues in the competitive assay. Pyrenemethylacetamido penicillanic acid (PAAP) was the tagged antibiotic providing for the highest selectivity when competing with PenG for the specific binding sites in the molecularly imprinted polymer (MIP). Upon desorption from the MIP, the emission signal generated by the PAAP was related to the antibiotic concentration in the sample. The 50% binding inhibition concentration of penicillin G standard curves was at 1.81 × 10-6 M PENG, and the detection limit was 1.97 × 10-7 M. The sensor showed a dynamic range (normalized signal in the 20 to 80% range) from 6.80 × 10-7 to 7.21 × 10-6 M (20−80% binding inhibition) PENG in acetonitrile:HEPES buffer 0.1 M at pH 7.5 (40:60, v/v) solutions. Competitive binding studies demonstrated various degrees of cross-reactivity with penicillin-type β-lactam antibiotics such as ampicillin (71%), oxacillin (66%), penicillin V (56%), amoxicillin (13%), and nafcillin (46%) and a lower response to other isoxazolyl penicillins such as cloxacillin (27%) and dicloxacillin (16%). The total analysis time was 14 min per determination, and the MIP reactor could be reused for more than 150 cycles without significant loss of recognition. The automatic MIA has been successfully applied to the direct analysis of penicillin G in spiked urine samples with excellent recoveries (mean value 92%). Results displayed by comparative analysis of the optimized MIA with a chromatographic procedure for penicillin G showed excellent agreement between both methods.” [AltContent: rect] Emphasis added.


At pages 4918-4919, Urraca et al. teach:

    PNG
    media_image16.png
    660
    902
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    619
    847
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    201
    845
    media_image18.png
    Greyscale
 Emphasis added.


Therefore, each and every element of the claims is met by the Urraca et al. reference.
Claims 1-8, 12, 13, 17, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Descalzo et al., "Luminescent Core–Shell Imprinted Nanoparticles Engineered for Targeted Förster Resonance Energy Transfer-Based Sensing,” Anal. Chem., 2013, vol. 85, No 11, pp. 5316–5320 (PTO-892 mailed 11/30/2020).
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
Descalzo et al., throughout the publication and, for example, in Abstract, teach a FRET-based competitive biomimetic fluorescence assay for determination of a fluoroquinolone antibiotic enrofloxacin (ENRO) employing selective enrofloxacin-binding MIPs, wherein Ru(phen)32+ coated in SiO2 nanoparticles, upon which the MIPs are synthesized, acted as the donor, and cyanine-dye-labeled enrofloxacin (NIR-ENRO) acted as the receptor.  NIR-ENRO and ENRO competed for recognition sites on MIPs. The binding of ENRO to MIPs was determined according to the changes in the fluorescence signal, and the LOD reached 2 μM.  Integrating MIPs into the homogeneous assay greatly improved the specificity of the reaction, and the sample does not require purification, thus enhancing the detection efficiency.

    PNG
    media_image19.png
    169
    629
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    193
    934
    media_image20.png
    Greyscale

At page 5319, Descalzo et al. teach: 

    PNG
    media_image21.png
    895
    571
    media_image21.png
    Greyscale
 

    PNG
    media_image22.png
    395
    561
    media_image22.png
    Greyscale
 Emphasis added.
Therefore, each and every element of the claims is met by the Descalzo et al. reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-10, 12-18 and 30-32 are rejected under 35 U.S.C. 103 as obvious over Peyser et al., US 2010/0312483 A1, published 12/09/2010 (PTO-892 mailed 11/30/2020), in view of My PKU Binder, National PKU Alliance (USA), Chapter 3: Monitoring Blood Phenylalanine levels, 2011, pp. 26-30 (PTO-892 mailed 11/30/2020); Krogh et al., US 2012/0171154 A1, published 07/05/2012 (PTO-892 mailed 11/30/2020); Descalzo et al., "Luminescent Core–Shell Imprinted Nanoparticles Engineered for Targeted Förster Resonance Energy Transfer-Based Sensing,” Anal. Chem., 2013, vol. 85, No 11, pp. 5316–5320 (PTO-892 mailed 11/30/2020); Urraca et al., “Molecularly Imprinted Polymers as Antibody Mimics in Automated On-Line Fluorescent Competitive Assays,” Anal. Chem., 2007, vol. 79, No. 13, pp. 4915–4923; and Varghese et al., “FRET for lab-on-a-chip devices — current trends and future prospects,” Lab Chip, 2010, vol. 10, pp. 1355–1364 (PTO-892 mailed 11/30/2020).
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
With regard to Claims 1-10, 12, 13, 17, 18 and 32, Peyser et al., throughout the publication, and, for example, in paragraphs [0105]-[0108], [0110]-[0111], teach methods and sensor for an analyte, e.g. glucose, comprising an analyte binding agent (MIP) that competes with an analyte analogue (ligand).  In an embodiment, the analyte and analyte analogue are labelled with chromophores and detection is made using fluorescence resonance energy transfer (FRET).  The analyte analogue may comprise a dextran. 
Peyser et al. do not specifically teach phenylalanine as an analyte.

My PKU Binder teaches that monitoring blood phenylalanine (Phe) levels is an important part of managing phenylketonuria (PKU), because PKU and the effects of treatment are evaluated by monitoring blood Phe levels: 

    PNG
    media_image23.png
    709
    1703
    media_image23.png
    Greyscale
 Emphasis added.
Krogh et al., throughout the publication, and, for example, in Abstract, teach a method for preparing a composition enriched for MIPs that bind a symptom provoking agent of PKU, which is Phe.
With regard to Claims 1-8, 12, 13, 17, 30 and 31, the teachings Descalzo et al. are discussed above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a method, taught by Peyser et al., for detection of Phe.
One of ordinary skill in the art would have been motivated to have made and used a method, taught by Peyser et al., for detection of Phe, because it would be desirable to employ a FRET-based competitive biomimetic fluorescence assay, which, by integrating MIPs into the homogeneous assay, greatly improves the specificity of the reaction, and wherein the sample does not require purification, thus enhancing the detection efficiency, as taught by Descalzo et al., for monitoring blood Phe levels, which is an important part of managing PKU.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using a method, taught by Peyser et al., for detection of Phe, because a FRET-based competitive biomimetic fluorescence assay is well-established in the art, as taught by by Peyser et al. and Descalzo et al.  Moreover, preparing a composition enriched for MIPs that bind a symptom provoking agent of PKU, which is Phe, is well-established in the art as well, as taught by Krogh et al.  

With regard to Claims 1, 4, 8, 12-17 and 31, the teachings Urraca et al. are discussed above and incorporated herein in its entirety.  
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified a method, taught by Peyser et al., in a multiple use format because, as taught Urraca et al., non-biological antibody mimics, such as MIPs, allow repeated use.  Moreover, as evidenced by Varghese et al., FRET for lab-on-a-chip devices are well-known in the art. 
With regard to the elected species (4) fluorescein and (5) QSY 7 (C-5 maleimide), the Examiner notes that, as evidenced by the instant disclosure, they are well-known commercial reagents.
Response to Arguments
Applicant's arguments entered on 03/29/2021 have been fully considered but they are not persuasive.  
Claim Rejections - 35 USC § 112(a)
At pages 7-9 of the Remarks, Applicant argues that:

    PNG
    media_image24.png
    142
    1188
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    295
    1192
    media_image25.png
    Greyscale



    PNG
    media_image26.png
    249
    1196
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    40
    951
    media_image27.png
    Greyscale

Emphasis in the original. 


The Examiner respectfully disagrees because Applicant’s position contradicts the recent court decision.  In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted:
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  Emphasis added.

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  Emphasis added.

An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.


Here, Applicant argues the alleged “unexpected and advantageous binding properties” of nonexistent MIPs, which allegedly may be produced by the methods know in the art.  As indicated above, the specification is limited to the use of the only species of Phe-binding MIPs with Kd = 21 nM and EC50 = 50 nM.  Neither physical and/or chemical properties of these MIPs nor their structure-functional characterization are provided.  It is the Examiner’s position that this single structurally uncharacterized example of MIPs clearly fails to constitute a representative number of species within the claimed essentially unlimited genus of MIPs that specifically bind an enormous genus of structurally diverse analytes.  The specification fails to describe structural features common to members of the genus that would allow a skilled artisan to distinguish MIPs encompassed by the claim language from other MIPs to enable the claimed method.  Moreover, the specification fails to disclose any correlation between the structure and function of the MIPs encompassed by the claim language. 
Claim Rejections - 35 USC § 112(b)
At page 10 of the Remarks, Applicant argues that:

    PNG
    media_image28.png
    555
    1199
    media_image28.png
    Greyscale

Emphasis in the original. 


The Examiner respectfully disagrees and reiterates that the term "all MIPs in the composition exhibit specific binding for the analyte" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree “all” and, thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Notably, MIPs exhibiting specific binding for an analyte are well known in the art, as taught, for example, by Levi et al., WO 2009/083975, published 07/09/2009 (IDS submitted 11/09/2018).  Applicant is reminded that, according to MPEP 2173.05(g), a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”:
“Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black “in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior”). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).”  Emphasis added.


Claim Rejections - 35 USC § 102
At page 12 of the Remarks, Applicant argues that:

    PNG
    media_image29.png
    400
    1195
    media_image29.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.  
First, contrary to Applicant’s allegation, as indicated above, Descalzo et al. teach MIPs in suspension (“Competitive assays were performed in MeCN–HEPES 3:7 (v/v) mixtures (0.1 M HEPES buffer, pH 7.5),(19) by simultaneously adding both NIR-ENR and increasing amounts of the target (ENR) to the NPs suspension.”)  Notably, open-ended language “a composition comprising a) molecular imprinted polymers (MIPs) in suspension that bind the analyte” of Claim 1 covers the NPs suspension, taught by Descalzo et al.
Second, it is noted that the features upon which Applicant relies (i.e., “a purification step or selection of the best binding MIPs”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Third, as indicated above, Descalzo et al. teach MIPs that exhibit specific binding for the analyte.  (“The successful molecular recognition of the target by the MIP shell is demonstrated by comparison of its ENR, Norfloxacin, Flumequine, and penicillin G antibiotics binding (Figure S3, Supporting Information) and the absence of competition when nonimprinted NPs are used.”)

Claim Rejections - 35 USC § 103
At page 13 of the Remarks, Applicant argues that:

    PNG
    media_image30.png
    353
    1195
    media_image30.png
    Greyscale

Emphasis added.


At page 14 of the Remarks, Applicant argues that:

    PNG
    media_image31.png
    423
    1189
    media_image31.png
    Greyscale




The Examiner respectfully disagrees for the following reasons.  
First, contrary to Applicant’s allegation, as evidenced by Chen et al., “Molecularly Imprinted Polymer as an Antibody Substitution in Pseudo-immunoassays for Chemical Contaminants in Food and Environmental Samples,” J. Agric. Food Chem., 2018, vol. 66, No. 11, pp. 2561–2571, the assay of Descalzo et al. is understood by one of ordinary skill in the art to be specific:

    PNG
    media_image32.png
    125
    866
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    351
    854
    media_image33.png
    Greyscale
 See bridging paragraph at pp. 2568-2569; Emphasis added.


Second, it is noted that the features upon which Applicant relies (i.e., “a 500-fold higher binding affinity for L-Phe compared to the binding affinity for L-Tyr”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Third, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a method, taught by Peyser et al., for detection of Phe, because it would be desirable to employ a FRET-based competitive biomimetic fluorescence assay, which, by integrating MIPs into the homogeneous assay, greatly improves the specificity of the reaction, and wherein the sample does not require purification, thus enhancing the detection efficiency, as taught by Descalzo et al., for monitoring blood Phe levels, which is an important part of managing PKU.  Moreover, one of ordinary skill in the art would have had a reasonable expectation of success in making and using a method, taught by Peyser et al., for detection of Phe, because a FRET-based competitive biomimetic fluorescence assay is well-established in the art, as taught by by Peyser et al. and Descalzo et al., and preparing a composition enriched for MIPs that bind a symptom provoking agent of PKU, which is Phe, is well-established in the art as well, as taught by Krogh et al.  
Accordingly, the rejections of the claims are maintained.

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641